Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northcore reports second quarter 2009 financial results (TSX: NTI; OTCBB: NTLNF) TORONTO, Aug. 12 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB: NTLNF), a global provider of asset management technology solutions, announced today its interim financial results for the second quarter ended June 30, 2009. All figures are reported in Canadian dollars. Northcore reported consolidated revenues of $208,000 for the second quarter, an increase of 31 percent from the $159,000 generated in the first quarter of 2009. In the second quarter of 2008, we reported consolidated revenues of $207,000. Northcore derives its revenues from application hosting activities provided to customers, royalty fees from its business partners, the sale of software licenses, and the delivery of technology services, such as application development and software customization. Northcore reported a loss for the second quarter of $433,000 or $nil per share, basic and diluted. This compares to a loss of $759,000 or $0.01 per share, basic and diluted, in the first quarter of 2009. The improvement in loss for the quarter was due to a non-recurring reduction in licensing fees recorded in operating expenses relating to a settlement of past debts with a creditor for $240,000 less than the amounts previously recorded. In the second quarter of 2008, Northcore reported a loss of $575,000 or $0.01 per share, basic and diluted. Northcore also reported an EBITDA loss of $184,000 in the second quarter of 2009. This compares to an EBITDA loss of $472,000 in the first quarter of 2009 and an EBITDA loss of $387,000 in the second quarter of 2008. EBITDA loss is defined as losses before interest, taxes, depreciation, and employee stock options. Northcore considers EBITDA to be a meaningful performance measure as it provides an approximation of operating cash flows. As at June 30, 2009, Northcore held cash and cash equivalents of $687,000, and accounts receivable of approximately $180,000. Subsequent to the quarter end June 30, 2009, the Company has added Mr.
